DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 10/25/21, for application number 16/344,709 has been received and entered into record.  Claims 14, 24, and 25 have been amended, and Claim 16 has been cancelled.  Therefore, Claims 14, 15, 17-26 and 28-34 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15, 17, 21-26, 28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan et al., US PGPub 2013/0297840, in view of Kramer et al., US Pat. No. 4,788,488, and further in view of Kent et al., US PGPub 2013/0203463.
Regarding claim 14, Kagan discloses a process measurement device [FIG. 2A, 1ED 110], comprising:
an interface [FIG 2B, USB interface 140] configured to connect a plug-in memory to the process measurement device (USB flash memory 148 connects to IED 110 through interface 140 [FIG. 2A; 0052].);
a memory operating device [FIGs 1 and 2B, CPU 18] configured to transfer the process measurement device into a memory access mode, in which the process measurement device supplies the plug-in memory with the electrical energy required for a rend access or write access to the plug-in memory (CPU 18 controls when to read and write data logs to USB 148, [0051; 0049; FIGs. 1,2], wherein the IED supplies the power to read and write the USB, [0056 "Since the slave device, e.g., a memory stick, in most cases will not have a power source, a power source internal to the IED will be utilized to power the slave device controller 154 and the slave device coupled to USB slave port 144.”].);
and a power supply [FIG. 1, power supply 32] configured to provide the electrical energy required for the read access or the write access to the plug-in memory (32 powers the USB memory for reads and writes [FIG. 2B; 0056 “[A] power source internal to the IED will be 
However, Kagan does not explicitly teach providing power by increasing the electrical energy freely available in the process measurement device by increasing a supply of power transmitted from a 4-20 mA two-wire loop to the process measurement device.
In an analogous monitoring technology, Kramer teaches providing power by increasing the electrical energy freely available in the process measurement device by increasing a supply of power transmitted from a 4-20 mA two-wire loop to the process measurement device [in a two-wire transmitter system, as the duty cycle increases, the op amp applies higher voltage to the base transistor and increases output current through a resistor towards the upper level (i.e. 20 mA in a 4-20 mA transmitter), col. 6, ll. 23-29].
	It would have been obvious to one of ordinary skill in the art, having the teachings of Kagan and Kramer before him before the effective filing date of the claimed invention, to incorporate the increasing of the 4-20 mA transmitter as taught by Kramer, into the device as disclosed by Kagan, to provide a detector configured to accommodate a continuous adjustment on any range of inputs [Kramer, col. 2, ll. 55-58].
However, the combination of Kagan and Kramer do not explicitly teach wherein the increasing electrical energy is performed in response to an instruction for the read access or the write access, and wherein the power supply is configured to further provide the increase of electrical energy for the read access or write access by decreasing electrical power used by the process measurement device.

It would have been obvious to one of ordinary skill in the art, having the teachings of Kagan, Kramer, and Kent before him before the effective filing date of the claimed invention, to incorporate the decreasing of required power as taught by Kent, into the device as disclosed by Kagan and Kramer, to allow for reduced overall power consumption of the system [Kent, par 41].
Regarding claim 15, the modified Kagan teaches the process measurement device according to claim 14 wherein the power supply is configured to provide the electrical energy 
Regarding claim 17, the modified Kagan teaches the process measurement device according to claim 14.  Kent further teaches providing power by reducing electrical power required by a peripheral device [when the system no longer needs a communication device component but needs to access the memory component, the system cuts power from the communication device and powers the memory; a wireless communication device peripheral may be attached, par 45, 7].
Regarding claim 21, the modified Kagan teaches the process measurement device according to claim 14. Kagan further teaches wherein the process measurement device is a level gauge (The sensors detect “voltage” levels [0039].), a pressure gauge [0064 “gas pressure”] or a flow meter [0039 “current”].
Regarding claim 22, the modified Kagan teaches the process measurement device according to claim 14. Kagan further teaches wherein the interface is a multi-purpose interface, to which a peripheral device is connectable (The IED interface includes the circuits used to communicate with peripheral devices [FIGs. 1-2A].).
Regarding claim 23, the modified Kagan teaches the process measurement device according to claim 14. Kagan further teaches wherein the interface is further configured to receive the plug-in memory in the process measurement device [Fig. 2A; 0052].
Claim 24 substantially repeats the limitations of claim 14 and is rejected accordingly.
Claim 25, wherein Kagan teaches a non-transitory computer readable medium implementation [0035], substantially repeats the limitations of claim 14 and is rejected accordingly.
Regarding Claim 26, Kagan, Kramer, and Kent disclose the process measurement device according to Claim 15.  Kent further discloses wherein the power supply is configured to provide the electrical energy required for the read access or the write access to the process measurement device by decreasing electrical power required by the process measurement device [power is provided by cell 14 of Fig. 1, which is sent to the switching unit 52 of Fig. 3 (where cell is not picture, but power is drawn via main power rail 66); during a data entry action or manual instruction to transmit data, the microcontroller is placed into an active state, and the memory unit is activated while the USB interface is deactivated, so the switching unit provides power to the memory unit (i.e. decreasing power to the USB interface while increasing power to the memory), Fig. 1, 3; par 50, 51, 52].
Claim 28 substantially repeats the limitations of Claim 17 and is rejected accordingly with respect to claim 15.
Claims 31-33 substantially repeat the limitations of Claims 21-23, respectively, and are rejected accordingly with respect to claim 15.
Regarding Claim 34, Kagan, Kramer, and Kent disclose the process measurement device according to Claim 14.  While Kagan discloses wherein the power supply is further configured to provide the electrical energy required for read access or write access to the plug-in memory [power supply 32 powers the USB memory read and write, par 56], Kramer further discloses .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kagan, Kramer, and Kent, and further in view of Hladky et al., US Pat. Appln. Pub. No. 2010/0000879.
Regarding claim 18, the modified Kagan teaches the process measurement device according to claim 15.
Although Kagan teaches using a variety of external sources to power the measuring system [0044], the combination of Kagan, Kramer, and Kent does not explicitly teach wherein the external energy source is exclusively a 4-20 mA two-wire loop.
However, measurement systems are commonly powered using 4-20 mA two wire loops. For example, Hladky, in an analogous data gathering art, teaches wherein an external energy source is exclusively a 4-20 mA two-wire loop [FIG. 2A, 4-20mA loop 11; 0066].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kagan, Kramer, Kent, and Hladky before him before the effective filing date, to utilize the external energy source to be exclusively a 4-20 mA two-wire loop as suggested by Hladky. When a claim “’simply arranges old elements with each performing the same function it had KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007). Applicable here, the combination of familiar measurement elements according to known methods is obvious because it "does no more than yield predictable results." See id. at 1739. Moreover, the motivation would have been to isolate the measurement unit from measurement data [Hladky: 0066] and/or make the unit more compatible with industry standards.
Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan, Kramer, and Kent, and further in view of Jeon, US Pat. Appln. Pub. No. 2015/0153393.
Regarding claim 19, the modified Kagan teaches the process measurement device according to the modified Kagan does not explicitly teach wherein power supply is further configured to continuously monitor electrical power required by the process measurement device and peripheral devices optionally connected thereto, as well as the electrical power required by the plug-in memory.
In an analogous process measurement art, Jeon teaches wherein power supply is further configured to continuously monitor electrical power required by the process measurement device and peripheral devices optionally connected thereto, as well as the electrical power required by the plug-in memory (Total power of a process measuring device, peripheral power for a PCI peripheral, and USB power for a USB device PC2 are monitored by a power monitoring circuit 13GB [0015-16; 0020: FIG. 6: FIG. 9: 0049 detailing various kinds of peripheral devices, such as USB devices].).

Claim 29 substantially repeats the limitations of claim 19 and is rejected accordingly with respect to claim 15.
Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan, Kramer, and Kent, and further in view of Haase, US Pat. Appln. Pub. No. 2017/0293484.
Regarding claim 20, the modified Kagan teaches the process measurement device according to claim 14.
The modified Kagan does not explicitly teach wherein the memory operating device is further configured to recognise from first data transmitted front the plug-in memory to the process measurement device whether a software update is to be imported, and if so, to increase electrical power transmitted from an external energy source to the process measurement device.
In an analogous process measurement art, Haase teaches wherein a memory operating device is further configured to recognise from first data transmitted from a plug-in memory [FIG. 1, pluggable memory 1.2] to the process measurement device [FIG. 1, measurement device 1] whether a software update is to be imported, and if so, to increase electrical power to 
Given that the measurement device described by Kagan, Kramer, and Kent receives power from an external source, it would have been obvious to one of ordinary skill in the art, having the additional teachings of Haase before the effective filing date of the claimed invention, to modify the system of Kagan, Kramer, and Kent to have the memory operating device be further configured to recognise from first data transmitted from the plug-in memory to the process measurement device whether a software update is to be imported, and if so, to increase the electrical power transmitted from, an external energy source to the process measurement device. Motivation would have been to better keep the measurement device up to date without having to completely replace the unit.
Claim 30 substantially repeats the limitations of claim 20 and is rejected accordingly with respect to claim 15.

Response to Arguments	
Applicant’s arguments as to the newly-introduced claim amendments, filed 10/25/21, have been considered but are moot due to the new rejection based on the newly cited portions of the references previously presented.  
Applicant's remaining arguments filed 10/25/21 have been fully considered but they are not persuasive.
Applicant once again argues the citation of Kramer does not teach the claimed features of increasing the electrical energy and increasing a supply of power from a 4-20mA two-wire loop, to the process measurement device.   Examiner respectfully disagrees.
No reasoning as to Applicant’s disagreement with the rejection was presented in the Remarks dated 10/25/21, and as such, Examiner refers to the response previously presented, in which Examiner noted the cited portion of Kramer discloses a bias is applied to the inverting input to set a zero level.  Additionally, the output may be increased 20 MA in a 4-20 mA transmitter.  Thus, Kramer discloses increasing the power in the form of an added bias as either 4 mA or 20 mA in the embodiments described.   
As no additional arguments were made as to the remaining claims, the rejection is maintained.


Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186